           Case 1:16-vv-01520-UNJ Document 88 Filed 02/11/21 Page 1 of 6




In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

**********************
RENEE WOODS, as mother and               *
natural guardian of minor, T.W., and *
RYAN WOODS, as father and                *
natural guardian of minor, T.W.,         *
                                         *           No. 16-1520V
                    Petitioners,         *           Special Master Christian J. Moran
                                         *
v.                                       *           Filed: December 7, 2020
                                         *
SECRETARY OF HEALTH                      *           Attorneys’ Fees and Costs
AND HUMAN SERVICES,                      *
                                         *
                    Respondent.          *
* * * * * * * * * * * * * * * * * * * ** *

Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioners;
Darryl R. Wishard, United States Dep’t of Justice, Washington, DC, for
Respondent.

                      UNPUBLISHED DECISION AWARDING
                        ATTORNEYS’ FEES AND COSTS1

       Pending before the Court is petitioners’ motion for final attorneys’ fees and
costs. They are awarded $109,359.27.



       1
          Because this published decision contains a reasoned explanation for the action in this
case, the undersigned is required to post it on the United States Court of Federal Claims' website
in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This posting means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), the parties have 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will
redact such material from public access.
        Case 1:16-vv-01520-UNJ Document 88 Filed 02/11/21 Page 2 of 6




                                   *      *       *

       On November 15, 2016, petitioners filed for compensation under the Nation
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10 through 34, on
behalf of their minor child, T.W. Petitioners alleged that the diphtheria-tetanus-
acellular pertussis, measles-mumps, rubella, inactivated poliovirus, and varicella
vaccines T.W. received on January 14, 2014, which are contained in the Vaccine
Injury Table, 42 C.F.R. §100.3(a), caused T.W. to suffer macrophagic myofasciitis.
Petitioners further alleged that T.W. suffered the residual effects of this injury for
more than six months. On November 4, 2019, the parties filed a stipulation, which
the undersigned adopted as his decision awarding compensation on the December
11, 2019.

       On June 9, 2020, petitioners filed a motion for final attorneys’ fees and costs
(“Fees App.”). Petitioners request attorneys’ fees of $64,612.20 and attorneys’
costs of $47,041.02 for a total request of $111,653.22. Fees App. at 9. Pursuant to
General Order No. 9, petitioners warrant that they have not personally incurred any
costs related to the prosecution of her case. Fees App. Ex. 8. On June 10, 2020,
respondent filed a response to petitioners’ motion. Respondent argues that
“[n]either the Vaccine Act nor Vaccine Rule 13 contemplates any role for
respondent in the resolution of a request by a petitioner for an award of attorneys’
fees and costs.” Response at 1. Respondent adds, however that he “is satisfied the
statutory requirements for an award of attorneys’ fees and costs are met in this
case.” Id at 2. Additionally, he recommends “that the Court exercise its
discretion” when determining a reasonable award for attorneys’ fees and costs. Id.
at 3. Petitioners did not file a reply thereafter.
                                   *      *       *
       Because petitioners received compensation, they are entitled to an award of
reasonable attorneys’ fees and costs. 42 U.S.C. § 300aa–15(e). Thus, the question
at bar is whether the requested amount is reasonable.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs.
§15(e). The Federal Circuit has approved the lodestar approach to determine
reasonable attorneys’ fees and costs under the Vaccine Act. This is a two-step
process. Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1348 (Fed.
Cir. 2008). First, a court determines an “initial estimate … by ‘multiplying the
number of hours reasonably expended on the litigation times a reasonable hourly
rate.’” Id. at 1347-48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
Second, the court may make an upward or downward departure from the initial

                                              2
        Case 1:16-vv-01520-UNJ Document 88 Filed 02/11/21 Page 3 of 6




calculation of the fee award based on specific findings. Id. at 1348. Here, because
the lodestar process yields a reasonable result, no additional adjustments are
required. Instead, the analysis focuses on the elements of the lodestar formula, a
reasonable hourly rate and a reasonable number of hours.

       In light of the Secretary’s lack of objection, the undersigned has reviewed
the fee application for its reasonableness. See McIntosh v. Secʼy of Health &
Human Servs., 139 Fed. Cl. 238 (2018)
      A.     Reasonable Hourly Rates

       Under the Vaccine Act, special masters, in general, should use the forum
(District of Columbia) rate in the lodestar calculation. Avera, 515 F.3d at 1349.
There is, however, an exception (the so-called Davis County exception) to this
general rule when the bulk of the work is done outside the District of Columbia
and the attorneys’ rates are substantially lower. Id. 1349 (citing Davis Cty. Solid
Waste Mgmt. and Energy Recovery Special Serv. Dist. v. U.S. Envtl. Prot.
Agency, 169 F.3d 755, 758 (D.C. Cir. 1999)). In this case, all the attorneys’ work
was done outside of the District of Columbia.
        Petitioners request the following rates of compensation for the work of their
counsel: for Mr. Jeffrey Pop, $420.00 per hour for work performed in 2016-2018,
and $453.00 per hour for work performed in 2019-2020; and for Ms. Kristina
Grigorian, $250.00 per hour for work performed in 2016-2018 and $292.00 per
hour for work performed in 2019-2020. Fees App. Ex. 2 at 2. The undersigned has
reviewed the requested rates and finds them to be reasonable and consistent with
what the undersigned and other special masters have previously awarded to
petitioners’ counsel for their Vaccine Program work. See, e.g, Boeske v. Sec’y of
Health & Human Servs., No. 16-1685V, 2019 WL 2865253 (Fed. Cl. Spec. Mstr.
May 24, 2019); Meade v. Sec’y of Health & Human Servs., No. 17-1633V, 2019
WL 4256281 (Fed. Cl. Spec. Mstr. Aug. 14, 2019). Accordingly, the requested
hourly rates are reasonable.

      B.     Reasonable Number of Hours

      The second factor in the lodestar formula is a reasonable number of hours.
Reasonable hours are not excessive, redundant, or otherwise unnecessary. See
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993).
The Secretary also did not directly challenge any of the requested hours as
unreasonable.


                                             3
        Case 1:16-vv-01520-UNJ Document 88 Filed 02/11/21 Page 4 of 6




        The undersigned has reviewed the submitted billing entries and finds the
time billed on this matter to be largely reasonable, with only minor reductions
necessary. First, 2.5 hours of law clerk time was expended on organizing binders
of medical records and articles for one of petitioners’ medical experts, which has
previously been ruled as a clerical/secretarial task. See Dempsey v. Sec’y of Health
& Human Servs., No. 17-324V, 2019 WL 7189884, at *2 (Fed. Cl. Spec. Mstr.
Nov. 5, 2019) (citing Rochester v. U.S., 18 Cl. Ct. 379, 287 (1989)). Another
recurring issue is the time expended by Ms. Grigorian on preparing notices of
filing. Ms. Grigorian billed, at a minimum, 0.2 hours to prepare these, many of
which are a single page describing a filed exhibit. Even the more robust notices are
at most two pages, and for those Ms. Grigorian billed more time. For example, on
November 16, 2017, she billed a total of 1.9 hours to draft three notices, each
containing approximately one page of text (not inclusive of the case caption or the
signature). In the undersigned’s experience, this time is excessive, particularly for
an experienced attorney like Ms. Grigorian. The undersigned will therefore reduce
the time expended on preparing these notices by 50%.
       In sum, the total amount of reductions for attorneys’ fees is $825.20.
Petitioners are therefore awarded final attorneys’ fees of $63,787.00.

      C.     Costs Incurred

       Like attorneys’ fees, a request for reimbursement of costs must be
reasonable. Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed.
Cl. 1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994). Petitioners request a total of
$47,041.02 in attorneys’ costs. The majority of this amount is for work done by
petitioners’ medical experts, Dr. Hannes Vogel (who prepared three reports), Dr.
Paul Utz (two reports), Dr. Chunyu Cai (one report), and Dr. Jane Tavyev Asher
(one report). The remainder of the costs are for acquiring medical records and
postage.
        The costs associated with medical records and postage all appear reasonable
in the undersigned’s experience and shall be fully reimbursed. The costs for expert
work require further discussion because petitioners have offered little in overall
justification of the requested hourly rates. Petitioners bear the burden of
establishing the reasonableness of their request. See Scharfenberger v. Sec’y of
Health & Human Servs., 124 Fed. Cl. 225, 234 (2015) (“[I]t is clear that petitioner
bears the burden of proof and respondent in fact is not required to make any
objection for the special master to deny fees and costs[.]”) (citation omitted).



                                             4
        Case 1:16-vv-01520-UNJ Document 88 Filed 02/11/21 Page 5 of 6




       First, petitioners request an hourly rate of $500.00 per hour for the work of
Dr. Vogel. Dr. Vogel is a board certified in neuropathology and is currently the
director of neuropathology at the Stanford University School of Medicine. Fees
App. at 7. Other neuropathologists who have provided expert work in the Vaccine
Program have been awarded rates similar to what is sought for Dr. Vogel See, e.g.,
Mulroy v. Sec’y of Health & Human Servs., No. 15-1324V, 2017 WL 4585570, at
*5 (Fed. Cl. Spec. Mstr. Sept. 19, 2017) (awarding Dr. Douglas Miller $500.00 per
hour); Hoskins v. Sec’y of Health & Human Servs., No. 15-71V, 2017 WL
3379270, at *4 (Fed. Cl. Spec. Mstr. Jul. 12, 2017) (awarding Dr. Balko $450.00
per hour). Based upon Dr. Vogel’s credentials, the undersigned finds that $500.00
per hour is a reasonable hourly rate for his work, and that the hours he billed in this
case are reasonable.
       Next, petitioners request an hourly rate of $500.00 per hour for the work of
Dr. Paul Utz. Dr. Utz is certified in rheumatology, has previously served as the
acting chief of rheumatology at Stanford University School of Medicine, and is
currently the Director of Stanford’s Medical Scientist Training Program. Fees App.
at 6. Dr. Utz’s hourly rate has previously been found to be reasonable by other
special masters. See, e.g., Sartain v. Sec’y of Health & Human Servs., No. 16-41V,
2020 WL 1893478 (Fed. Cl. Spec. Mstr. Mar. 4, 2020); Parker v. Sec’y of Health
& Human Servs., No. 14-979V, 2020 WL 1304182, at *4 (Fed. Cl. Spec. Mstr.
Feb. 7, 2020). The undersigned finds that this hourly rate is reasonable for Dr.
Utz’s work in the instant case as well, and that the hours billed by Dr. Utz are
reasonable.

       Petitioner’s next request $500.00 per hour for the work of Dr. Jane Tavyev
Asher. Dr. Tavyev is a pediatric neurologist who is certified by the American
Board of Psychiatry and Neurology, with special qualification in child neurology,
and is presently an assistant professor of pediatrics and neurology at Cedars-Sinai
Medical Center and an assistant professor of pediatrics and bio-behavioral sciences
at UCLA. Fees App. at 8. The undersigned has recently discussed the topic of
reasonable hourly rates for neurologists at some length. Lewis v. Sec’y of Health &
Human Servs., No. 15-907V, 2020 WL 6071671, at *7-8. Compared to some of the
other neurologists who have offered testimony in the Vaccine Program, Dr. Tavyev
does not possess extraordinary credentials which justify a high hourly rate, such as
an additional background in immunology. In the undersigned’s experience, a
reasonable hourly rate for Dr. Tavyev’s work is $425.00 per hour. Application of
this rate to her billed hours (which are reasonable for the work she performed in
this case) results in a reduction of $1,368.75.


                                              5
           Case 1:16-vv-01520-UNJ Document 88 Filed 02/11/21 Page 6 of 6




       Finally, petitioners request an hourly rate of $500.00 per hour for the work
of Dr. Chunyu Cai. Dr. Cai is board certified in pathology (AP/NP) and is
presently an assistant professor in pathology at the UT Southwestern Medical
Center in Dallas, Texas. Fees App. at 7. Because Dr. Cai was a treating pathologist
for T.W., his ability to opine and confirm the results of Morin staining performed
on T.W. during the course of his treatment was helpful. However, a comparison
between the experience of Dr. Cai and petitioners’ other neuropathologist, Dr.
Vogel, is striking. While not intending to diminish Dr. Cai’s credentials in any
way, in the undersigned’s experience, Dr. Vogel’s credentials and experience in
the field of pathology are more robust and thus deserving of a higher hourly rate.
In the undersigned’s experience, an hourly rate of $450.00 is reasonable for the
work of Dr. Cai. Dr. Cai’s billed hours are reasonable. Thus, the resulting
reduction is $100.00.

       Petitioners are therefore awarded final attorneys’ costs of $45,572.27.
               E.     Conclusion

       The Vaccine Act permits an award of reasonable attorney’s fees and costs.
42 U.S.C. § 300aa-15(e). Accordingly, I award a total of $109,359.27 (representing
$63,787.00 in attorneys’ fees and $45,572.27 in attorneys’ costs) as a lump sum in
the form of a check jointly payable to petitioners and their counsel, Mr. Jeffrey
Pop.

       In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court is directed to enter judgment herewith.2


               IT IS SO ORDERED.

                                                            s/Christian J. Moran
                                                            Christian J. Moran
                                                            Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a
joint notice renouncing their right to seek review.

                                                    6
